BY THE COURT.
Our attention is directed to an application for rehearing on behalf of the plaintiffs in this cause filed July 11, 1931. The decision in this case was released February 19, 1931. The journal entry thereon was filed of record June 12, 1931. The rules of this court, effective November 1, 1930, require that applications for rehearing be sent to the Presiding Judge within ten days after the decision of the court. See Daily Court Reporter; October 11, 1930. The former rule provided thirty days for the application. This means the written decision and does not refer to the entry thereon. In’ any event, the application comes too late under either rule of the court.
Inasmuch as the rule to which we refer has only been effective since last November, we will consider the application for rehearing. At the time the cause was presented and thereafter this court gave careful, continued and deliberate ■ attention to the facts and the law and set out at considerable length the reasons for our decision. We recognize the equities in the plaintiffs but equity follows the law and the legal principle controlling this case is well established. Upon further consideration, we find no reason which would require us to modify or reverse our former opinion. The application for rehearing will therefore be denied.
ALLREAD, PJ and HORNBECK, JJ, concur.